Citation Nr: 1048071	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for chronic fatigue syndrome, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.

3.  Entitlement to service connection for premature hair loss, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, including 
as due to an undiagnosed illness.

5.  Entitlement to service connection for a left knee condition 
as secondary to the service-connected right knee disability.

6.  Entitlement to service connection for a low back disability, 
including as secondary to the service-connected right knee 
disability.

7.  Entitlement to service connection for a bilateral ankle 
condition, including as secondary to the service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to January 
1992, including service in the first Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a video hearing before the Board; however, 
he failed to appear at his scheduled hearing without good cause.

The issue of entitlement to service connection for chronic 
fatigue syndrome, including as due to an undiagnosed illness; a 
left knee disability as secondary to the service-connected right 
knee disability; a low back disability, to include as secondary 
to the service-connected right knee disability; and a bilateral 
ankle disability, to include as secondary to the service-
connected right knee disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service 
connection chronic fatigue syndrome in an August 1999 rating 
decision; the Veteran did not appeal.

2.  Evidence received since the August 1999 rating decision is 
not cumulative or redundant of other evidence of record and 
raises a reasonable possibility of substantiating the claims.

3.  The Veteran's premature hair loss has been attributed to 
alopecia and male pattern baldness which was not present in 
service and is not etiologically related to service.

4.  The Veteran does not have a current diagnosis of memory 
impairment and any alleged memory impairment did not have onset 
during and is not related to service and is not an undiagnosed 
illness or related to an undiagnosed illness resulting from 
active service.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied entitlement to 
service connection chronic fatigue syndrome is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.    § 20.1103 (2010).

2.  New and material evidence has been received since the August 
1999 rating decision that denied entitlement to service 
connection for chronic fatigue syndrome and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  A chronic disability manifested by premature hair loss was 
not incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

4.  The Veteran does not have a memory impairment that was 
incurred in or aggravated by service; nor is such a disorder due 
to an undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The RO denied service connection for chronic fatigue syndrome in 
an August 1999 rating decision.  The Veteran was advised of his 
right to appeal.  The next communication regarding this claim was 
received in November 2002, more than one year after the August 
1999 rating decision.  Therefore, the August 1999 rating decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2010).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Evidence of record at the time of the August 1999 rating decision 
included service treatment records (STRs), service personnel 
records, and VA examinations.  The Veteran's claim was denied in 
August 1999 because the evidence failed to show chronic fatigue 
related to service; VA examiners related his fatigue to his 
lifestyle.  Therefore, the evidence submitted since the 1999 
rating decision must address this deficiency.

Since the August 1999 rating decision, the Veteran has submitted 
records from private treatment providers, VA treatment records, 
statements and buddy statements.  Records from private treatment 
providers indicate that the Veteran "possibly" has chronic 
fatigue syndrome as a result of service.  Accordingly, the Board 
finds that the evidence received since the August 1999 rating 
decision is both new and material to the Veteran's claim and that 
the claim should be reopened.

Briefly, the Board notes that since the Veteran's claim for 
service connection chronic fatigue syndrome has been reopened, 
any deficiency in notice under the VCAA, Kent v. Nicholson, 20 
Vet. App. 1 (2006), or otherwise, is not prejudicial to the 
Veteran and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  In general, 
service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service- connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War, in support of Desert Shield/Storm, 
from December 1990 to May 1991.  Thus, he is deemed a "Persian 
Gulf veteran" for the purposes of 38 C.F.R. § 3.317.  Service 
connection for disease or disability under the provisions of 
38 C.F.R. § 3.317 (effective October 7, 2010) can be established 
in the following ways:

VA will pay compensation to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability which (i) became manifest either 
during active military, naval, or air service in the Southwest 
Asia theater of operations, or to a degree of 10 percent or more 
not later than December 31, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) An undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms, such as chronic fatigue syndrome 
(CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. 
§ 3.317(a)(2).

For VA purposes, the diagnosis of CFS requires: (1) the new onset 
of debilitating fatigue severe enough to reduce daily activity to 
less than 50 percent of the usual level for at least 6 months, 
and (2) the exclusion, by history, physical examinations, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms, and (3) 6 or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity or pattern that is different from 
headaches in the pre-morbid state), (viii) migratory joint pains, 
(ix) neuropsychologic symptoms, and (x) sleep disturbance.  
38 C.F.R. § 4.88a.

The term medically unexplained chronic multisymptom illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology, such as 
diabetes and multiple sclerosis, will not be considered medically 
unexplained.  38 C.F.R. § 3.317(b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(b)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic.  
38 C.F.R. § 3.317(b)(4).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.

A qualifying chronic disability shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(b)(5).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurological signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs or 
symptoms, (12) abnormal weight loss and/or (13) menstrual 
disorders.

Additionally, presumptive service connection is warranted with 
the manifestation of the following infectious diseases: (i) 
brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii 
(Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) 
nontyphoid salmonella, (vii) shigella, (viii) visceral 
leishmaniasis, and (ix) West Nile virus.

With regard to the listed presumptive diseases, service 
connection is warranted event though there is no evidence of such 
disease during the applicable period of active service  Malaria 
must have become manifest to a degree of 10 percent or more 
within 1 year from the date of separation from a qualifying 
period of service or at a time when standard or accepted 
treatises indicate that the incubation period commenced during a 
qualifying period of service. There is no time limit for visceral 
leishmaniasis or tuberculosis to have become manifest to a degree 
of 10 percent or more.  The remaining diseases must have become 
manifest to a degree of 10 percent or more within 1 year from the 
date of separation from a qualifying period of service. 

However, compensation shall not be paid for a chronic disability 
and/or a listed presumptive disease (i) if there is affirmative 
evidence that the disability was not incurred during active 
military, naval, or air service in the Southwest Asia theater of 
operations; or (ii) if there is affirmative evidence that the 
disability was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations and the onset of 
the disability; or (iii) if there is affirmative evidence that 
the disability is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

With claims based on an undiagnosed illness, VA does not require 
the veteran to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  VA may compensate veterans pursuant to 38 
C.F.R. § 3.317 for a disability which has no known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by the 
veteran could conceivably be attributed to a known clinical 
diagnosis under other circumstances not presented in the 
particular veteran's case does not preclude compensation under § 
3.317.  Id.

The Board notes that VA made several revisions to 38 C.F.R. 
§ 3.317 during the pendency of this appeal.  In this respect, VA 
revised 38 C.F.R. § 3.317 to clarify that the listing of CFS, 
fibromyalgia and IBS were intended to be examples of a medically 
unexplained chronic illnesses rather than an exclusive list.  See 
75 Fed. Reg. 194 (October 7, 2010).  Clarification was provided 
by adding specific examples of "diabetes" and "multiple 
sclerosis: as partially understood diseases which did not come 
within the meaning of "medically unexplained."  Id.

Additionally, VA added a list of presumptive infectious diseases 
which may be presumptively service-connected under 38 C.F.R. 
§ 3.317.  75 Fed. Reg. 188 (Sept. 29, 2010).  This change added a 
table listing potential long-term health effects of these 
infectious diseases.  Id.

The Veteran has not been provided notice of the revisions 
discussed above.  In such a situation, the Board must determine 
whether it would be potentially prejudicial to the Veteran in 
adjudicating these claims without providing him notice and 
further opportunity to provide evidence and/or argument in 
support of his claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this case, the Board finds that the revisions to 38 C.F.R. 
§ 3.317 during the pendency of this appeal have virtually no 
applicability to the claims at hand.  The changes in 75 Fed. Reg. 
194 provided definitional clarification for issues which are not 
in controversy in this case.  Similarly, there is simply no 
credible evidence that the Veteran has been diagnosed with one of 
the newly listed presumptive infectious diseases and their 
recognized long-term complications.  As such, the Board finds 
that no prejudice accrues to the Veteran in proceeding to a final 
adjudication of the claims.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).





A.  Premature Hair Loss

The Veteran seeks service connection for premature balding, 
including as due to an undiagnosed illness.  A review of the STRs 
fails to show diagnosis or treatment of this condition during 
service.

In an April 2003 statement, the Veteran's wife said that he 
started losing his hair in 1995.  In April 2003 and January 2010 
statements, his mother said he has suffered hair loss since 
service.  Finally, the Veteran's aunt submitted a statement in 
January 2010 which notes the Veteran's hair loss since service.

The Veteran had a Gulf War VA examination in April 2003.  The 
examiner reviewed the claims file.  The Veteran complained of 
premature balding on the top, back, and center of his scalp, 
which he noticed in 1996, and reported that premature balding 
does not run in his family.  The assessment included premature 
balding.

The Veteran had another Gulf War examination in July 2003.  The 
examiner reviewed the claims file.  The Veteran said he started 
going bald on the back of his head in 1995 and that his barber 
pointed out two patches of balding on the left side.  The 
physical evaluation revealed thinning hair in the occiput area 
and two distinct areas on the left temple area of alopecia.

During an appointment with Dr. B.J.M. in April 2004, the Veteran 
complained of fatigue, balding, and memory loss.  The assessment 
was male pattern baldness, fatigue and memory loss.

In this case, the Veteran has been diagnosed with male pattern 
baldness and alopecia, thus his condition is attributed to a 
diagnosable disorder as opposed to an undiagnosed illness.  
Consequently, service connection for premature hair loss due to 
undiagnosed illness is not warranted.  Even if the hair loss 
could be attributed to an undiagnosed illness, the hair loss did 
not start in service and is not of the severity to warrant a 10 
percent rating under the appropriate criteria.  See 38 C.F.R. 
§ 3.317(a)(1).  Specifically, for a 10 percent rating for 
alopecia areata, the Veteran must exhibit loss of all body hair.  
38 C.F.R. § 4.119, Diagnostic Code 7831 (2010).  The medical and 
lay evidence fail to show that he has lost all body hair.

Additionally, the evidence fails to show that the hair loss is 
directly related to service.  STRs show no complaint of or 
treatment for hair loss during service.  The Veteran and his wife 
first noticed hair loss in 1995 or 1996, more than one year after 
separation from service.  While the Veteran and his family 
members are competent to report when the hair loss started, as 
lay persons, they are not competent to render a credible opinion 
linking the hair loss to service.  Under Layno, lay persons can 
report observed symptoms.  6 Vet. App. at 469.  In this case, the 
underlying cause of the hair loss cannot be perceived through the 
senses, thus lay opinions linking premature hair loss, which 
started three to four years after service, to service, are not 
credible.  The medical evidence does not suggest that the 
condition is related to service.  Consequently, the Board cannot 
find that service connection for premature hair loss can be 
granted on a direct basis.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for premature hair 
loss, including as due to an undiagnosed illness, the benefit of 
the doubt doctrine is inapplicable.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is 
denied.

B.  Memory Loss

The Veteran seeks service connection for memory loss, including 
as due to an undiagnosed illness.  A review of the STRs fails to 
show diagnosis or treatment of this condition during service.

In an April 2003 statement, the Veteran's wife said he was 
forgetful and has memory challenges.  In April 2003 and January 
2010 statements, his mother said he has difficulty remembering 
things.  In a January 2010 statement, the Veteran's aunt noted 
his memory loss since service.

The Veteran had a VA examination in March 2003 for mental 
disorders.  The examiner did not review the claims file.  The 
Court has held that medical examinations must be thorough and 
take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
While the examiner did not have the benefit of reviewing the 
claims file, the examination is not without probative value as it 
shows that the Veteran complained of forgetfulness, including 
difficulty remembering names, difficulty describing what he just 
read, and difficulty remembering instructions.  The examination 
revealed that the Veteran's cognitive functioning was 
subjectively impaired; however, his sustained attention and 
tracking were within normal limits.  In the opinion, the examiner 
stated that he found no objective evidence of any kind of 
cognitive disorder based upon evaluation; however, the lack of an 
objective finding does not rule out the existence of a cognitive 
disorder.  He said that it is possible that the disorder is too 
subtle to be detected on evaluation.

In this regard, the Board must find that a finding of no 
objective evidence of any kind of cognitive disorder provides 
evidence against this claim.

The Veteran had a Gulf War VA examination in April 2003.  The 
examiner reviewed the claims file.  During the examination, the 
Veteran reported memory loss.  He said he forgets simple things 
and repeats himself.  The diagnosis deferred to the mental health 
evaluations.

The Veteran had a VA examination for mental disorders in July 
2003.  The examiner reviewed the claims file.  During the 
examination, the examiner found no impairment of short term 
memory, finding that the Veteran's ability to learn and retain 
new information over a period of ten to twenty minutes was not 
impaired.  Upon completion of testing, the examiner found that 
the Veteran is cognitively intact with average intelligence.  He 
stated that the Veteran reported symptoms of depression and 
anxiety that appear to be secondary to his medical condition and 
his experiences of pain and fatigue.  The diagnosis was 
adjustment disorder with mixed anxiety and depressed mood, only 
providing more evidence against this claim as the Veteran was 
found to be cognitively intact.

The Veteran had another Gulf War examination in July 2003.  The 
examiner reviewed the claims file.  The Veteran's wife told the 
examiner that the Veteran will not remember what he is told two 
hours later and cannot remember simple things like his mother's 
phone number or where he puts things.  She said that his memory 
lapses started around 1996.

During an appointment with Dr. B.J.M. in April 2004, the Veteran 
complained of memory loss.  The assessment was memory loss.  May 
2004 VA outpatient treatment records show a reported history of 
memory problems.  Neither the doctor nor the Veteran related his 
memory impairments to service.

Unfortunately the medical evidence does not show that the Veteran 
has memory impairment and that it is related to his period of 
active service.  The VA examiners found no objective evidence of 
any kind of cognitive disorder.  The March 2003 examiner 
speculated that the Veteran could have a disorder that is too 
subtle to be detected on evaluation.  In this regard, it is 
important to note that medical evidence that is speculative, 
general or inconclusive in nature cannot be used to support a 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Because the examiner's 
opinion is speculative, the medical opinion is insufficient to 
establish service connection.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Simply stated, no one would suggest that the Veteran 
"could not" have this disability.  Therefore, a finding that 
says the Veteran "could" or "may" have this disability says 
little, if anything.  The critical question is whether it is at 
least as likely as not (50% or more).  Based on a review of these 
medical records, it cannot be said that the Veteran even has an 
organic memory problem, let alone that it is as likely as not 
that this "disability" is related to service. 

For example, the July 2003 examiner found no impairment of short 
term memory, finding that the Veteran's ability to learn and 
retain new information over a period of ten to twenty minutes was 
not impaired, which only provides evidence against this claim.

The only medical evidence of memory impairment is noted in the 
May 2004 private treatment record.  Unfortunately, the diagnosis 
is based upon history provided by the Veteran and fails to show 
any rationale, diagnostic testing or other objective proof of a 
current disability or any link to service.

The Board recognizes that under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, while the medical evidence fails to show current 
memory impairment, the Veteran's statements and statements from 
family members support a finding of some cognitive impairment.  
Since the lay persons have observed the Veteran and his symptoms 
of forgetfulness, the Board does not find it a stretch to find 
that the Veteran could have a current disability.  However, while 
lay persons are competent to discuss the Veteran's symptoms of 
memory impairment, they are not competent to render an opinion as 
to the etiology of the condition.  Memory impairment is a complex 
disability for which the etiology cannot be readily observed.  
Here, the evidence, including lay statements, does not indicate 
that the Veteran suffered a specific injury, such as head trauma 
or otherwise, that the memory impairment can be credibly 
attributed to, thus the etiology of any memory impairment must be 
supported by competent and credible medical evidence.

	In this case, there is no medical evidence linking the alleged 
memory impairment to service and, more importantly, no objective 
evidence of a disability.  STRs do not show complaint or 
treatment for the claimed disability and the first evidence of 
the disability is dated in 2003, approximately 11 years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Further, there is no 
evidence that the memory impairment is the result of an 
undiagnosed illness or that it can be service-connected as an 
undiagnosed illness.
	
	Even assuming that the Veteran's memory impairment could qualify 
for service connection under 38 C.F.R. § 3.317, the evidence 
fails to show that the condition had onset during service or that 
it is of the severity to warrant a 10 percent rating under 38 
C.F.R. 4.130, which provides rating criteria for mental 
disorders.  Specifically, the criteria state that for a 10 
percent rating, the evidence must show occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.  Thus, even if the Board were to accept 
that the alleged memory impairment could conceivably qualify for 
service-connection under 38 C.F.R. §§ 3.317(a)(1) and (2), the 
severity of the disability does not warrant a 10 percent rating.  
Thus, service connection cannot be granted based upon the theory 
of undiagnosed illness.
	
	As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for premature hair 
loss, including as due to an undiagnosed illness, the benefit of 
the doubt doctrine is inapplicable.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is 
denied.
	
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2002 and March 2003 that fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Another 
letter was sent in May 2005 that further clarified the duties to 
notify and assist.

As noted above, the Veteran was not sent notice regarding the 
revisions to 38 C.F.R. § 3.317 which were enacted during the 
pendency of this appeal.  However, the Board finds that the 
revisions have virtually no applicability to the claims at hand.  
The changes in 75 Fed. Reg. 194 provided definitional 
clarification for issues which are not in controversy in this 
case.  Similarly, there is simply no credible evidence that the 
Veteran has been diagnosed with one of the newly listed 
presumptive infectious diseases and their recognized long-term 
complications.  As such, the Board finds that no prejudice 
accrues to the Veteran in proceeding to a final adjudication of 
the claims.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran submitted private 
treatment records and lay statements.  The Veteran was afforded a 
VA medical examinations, as discussed above.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence was submitted to reopen the claim for 
service connection for chronic fatigue syndrome, and to that 
extent, the appeal is granted.

Service connection for premature hair loss, including as due to 
an undiagnosed illness is denied.

Service connection for memory loss, including as due to an 
undiagnosed illness is denied.


REMAND

The Veteran seeks service connection for chronic fatigue 
syndrome.  In an October 2009 letter from Dr. G.F., a private 
provider, he states that the Veteran has had fatigue for 18 years 
and that he possibly suffers chronic fatigue syndrome as a result 
of service.  In McClendon v. Nicholson, 20 Vet App. 79 (2006), 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, there is an opinion from Dr. G.F. suggesting that 
the Veteran has chronic fatigue syndrome that could be a result 
of his active service.  Therefore, the Board finds it prudent to 
obtain a VA examination under McLendon regarding whether the 
Veteran in fact has the condition, as defined by 38 C.F.R. 
§ 4.88a, and if so, whether the condition was caused by or is 
related to the Veteran's active service.

The Veteran seeks service connection for his left knee disability 
as secondary to his service-connected right knee disability.  
During the pendency of his claim, the Veteran was afforded VA 
examinations; however, none of the examinations show that the 
examiner both reviewed the claims file and rendered a diagnosis 
and opinion regarding the Veteran's left knee disability and its 
relationship to the service-connected right knee disability, if 
any.  Specifically, the July 1999 orthopedic and general VA 
examinations merely diagnosed patellofemoral syndrome, but the 
etiology was not discussed.  The January 2003 examiner did not 
review the claims file and did not diagnose any abnormalities of 
the left knee.  During the July 2003 VA orthopedic examination 
the Veteran said he did not have a history of left knee 
difficulty.  Neither a diagnosis nor an opinion was provided.

An April 2003 letter from the Veteran's private provider, Dr. 
C.P., states that the Veteran's left knee pain and restricted use 
of the knee is as likely as not to have been caused by the right 
knee disability and resulting abnormal gait; however, the opinion 
is not supported by rationale or medical records.  Records from 
Dr. B.J.M., dated March 2004, show that the Veteran's left knee 
pain is similar to the right knee pain.  Unfortunately, the 
record does not indicate that the service-connected right knee 
caused or aggravated the left knee disability.

Where existing examinations are inadequate for rating purposes, a 
VA examination will be authorized. 38 C.F.R. § 3.326.  As the 
current examinations of record are inadequate for rating 
purposes, the Board finds that a remand is warranted so that a 
new examination can be scheduled to determine the nature and 
etiology of the left knee disability and its relationship, if 
any, to the service-connected right knee disability.

The Veteran seeks service connection for his low back disorder, 
including as secondary to his service-connected right knee 
disability.  The Veteran had VA orthopedic and Gulf War 
examinations in July 2003 at which time he reported injuring his 
back in 1999 as a result of on-the-job heavy lifting.  The Gulf 
War examiner diagnosed low back pain but did not render any 
opinions regarding the etiology of the disability.  The 
orthopedic examiner did not indicate review of the claims file 
and did not render an opinion addressing whether the service-
connected right knee disability caused or aggravated the back 
condition.  Accordingly, the Board finds that the VA examinations 
of record are inadequate for rating purposes and that a remand is 
necessary so that a new examination can be scheduled to determine 
the nature and etiology of the low back disability and its 
relationship, if any, to service and the service-connected right 
knee disability.

The Veteran seeks service connection for his bilateral ankle 
disability, including as secondary to his service-connected right 
knee disability.  The Veteran had VA examinations in January 2003 
and July 2003.  The examiners did not indicate review of the 
claims file.  The Court has held that medical examinations must 
be thorough and take into account the records of prior 
examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In this case, because the examiners did not review 
the claims file in conjunction with rendering an opinion on the 
etiology of the bilateral ankle disability, the examinations are 
inadequate for rating purposes.  Consequently a remand is 
necessary so that a new examination can be scheduled to determine 
the nature and etiology of the bilateral ankle disability and its 
relationship, if any, to service and the service-connected right 
knee disability.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
VA treatment records since August 2010.

2.  Obtain appropriate consent and release 
forms from the Veteran and attempt to obtain 
and associate with his claims file medical 
records from Dr. G.F., MD dating back to 
1990, and associate them with the claims 
file.  All attempts to obtain the records 
should be documented in the claims file.

If unsuccessful in obtaining these medical 
records,  inform the Veteran and ask that he 
provide a copy of the outstanding medical 
records.  The Veteran should, if possible, 
obtain these records himself to expedite the 
case.

3.  Schedule the Veteran for a VA examination 
to determine the existence, nature, and 
etiology of his claimed chronic fatigue 
syndrome.  A copy of this REMAND and the 
claims file must be provided to the examiner 
for review and the examiner should indicate 
review of these items in the examination 
report.

The examiner is asked to indicate whether the 
Veteran suffers chronic fatigue syndrome as 
outlined by VA guidelines:

For VA purposes, the diagnosis of CFS 
requires: (1) the new onset of debilitating 
fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual 
level for at least 6 months, and (2) the 
exclusion, by history, physical examinations, 
and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, 
and (3) 6 or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, 
(iii) nonexudative pharyngitis, (iv) palpable 
or tender cervical or axillary lymph nodes, 
(v) generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, 
severity or pattern that is different from 
headaches in the pre-morbid state), (viii) 
migratory joint pains, (ix) neuropsychologic 
symptoms, and (x) sleep disturbance.  
38 C.F.R. § 4.88a.

If it is determined that the Veteran has 
chronic fatigue syndrome, please indicate 
whether it is at least as likely as not (50 
percent or greater) that the condition is 
related to his period of active service, 
including time served in the Gulf War.

The examiner should conduct all necessary 
diagnostic testing and evaluations.  The 
examiner should provide a full rationale to 
support his or her opinion.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, the report should 
so state.

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of the 
Veteran's left knee disability, low back 
disability, and bilateral ankle disability.  
A copy of this REMAND and the claims file 
must be provided to the examiner for review 
and the examiner should indicate review of 
these items in the examination report.

The examiner is asked to indicate whether it 
is at least as likely as not (50 percent or 
greater) that the Veteran's left knee 
disability was caused by or aggravated by the 
service-connected right knee disability.  If 
the examiner determines that the Veteran's 
left knee disability increased in severity 
beyond the natural course due to the service-
connected right knee disability, the examiner 
should determine, if possible, the baseline 
severity of the left knee disability before 
it was first aggravated by the service-
connected right knee disability.

The examiner is also asked to indicate 
whether it is at least as likely as not (50 
percent or greater) that the Veteran's low 
back disability and bilateral ankle 
disabilities, if any, had onset during or are 
related to active service and/or whether the 
disabilities have been aggravated by the 
service-connected right knee disability.  

If the examiner determines that any of the 
disabilities increased in severity beyond its 
natural course due to the service-connected 
right knee disability, the examiner should 
determine, if possible, the baseline severity 
of the affected disability before it was 
first aggravated by the service-connected 
right knee disability.

The examiner should conduct all necessary 
diagnostic testing and evaluations.  The 
examiner should provide a full rationale to 
support his or her opinion.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, the report should 
so state.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.

The term aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

5.  Then, readjudicate the Veteran's claims 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC). Allow an appropriate period of time 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


